DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 23, 2021, were received. Claims 1, 6 and 15 have been amended. Claim 5 has been cancelled. Claims 18-20 have been added as new. Therefore, Claims 1-4 and 6-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 24, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 16, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1-8, 12 and 17 under 35 U.S.C. 103 as being obvious over Lee et al. (US 2011/0123868 A1) in view of Park (US 2015/0357689 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated December 23, 2021.

6.	 The rejection of Claims 13-16 under 35 U.S.C. 103 as being obvious over Lee et al. (US 2011/0123868 A1) in view of Park (US 2015/0357689 A1), as applied to Claims 1-8, 12 and 17, and in further view of Kim et al. (US 2017/0155257 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 7-9 of the Remarks dated December 23, 2021.

Reasons for Allowance
7.	Claims 1-4 and 6-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: with regard to independent Claim 1, the closest prior art, Lee et al. (US 2011/0123868 A1) in view of Park (US 2015/0357689 A1), teach a battery pack comprising: a battery cell comprising an electrode assembly to which an electrode tabs are connected, and first and second casings that face each other and that are coupled to each other to form an accommodation portion for accommodating the electrode assembly and to form a terrace portion extending across the electrode tabs to seal the accommodation portion, the terrace portion comprising a first surface on the first casing and a second surface on the second casing; a protective circuit module; a current breaking device; and, a connection member.  The closest prior art do not teach, fairly suggest, or render obvious a battery pack comprising a protective circuit module electrically connected to a battery cell and arranged on a first surface of a terrace portion; a current breaking device electrically connected to the protective circuit module and arranged on a second surface of the terrace portion; and a connection member electrically connecting the current breaking device to the protective circuit module through, and comprising a portion positioned between the electrode tabs.
	With regard to independent Claim 18, the closet prior art of record do not teach, fairly suggest, or render obvious a battery pack comprising a protective circuit module electrically connected to a battery cell and arranged on a first surface of a terrace portion; and a current breaking device electrically connected to the protective circuit module through a connection member, arranged on a second surface of the terrace portion, and comprising a main body, and first and second leads connected to each other through the main body, and wherein the connection member comprises first and second connection members respectively connected to the first and second leads.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725